Citation Nr: 0418262	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied reopening the veteran's 
claim for service connection for a heart disorder.   In 
August 2002, the RO reopened the claim and denied it on the 
merits.

In a November 2003 statement, the veteran raised a new claim 
for service connection for his hearing loss.  As this claim 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Service connection for a heart disorder was denied by the 
Board in October 1992.

2.  The evidence received since the October 1992 Board 
decision bears directly and substantially upon the issue of 
service connection for a heart disorder, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the evidence is against finding that 
a heart disorder is related to service.




CONCLUSIONS OF LAW

1.  The October 1992 Board decision, which denied service 
connection for a heart disorder, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence submitted to reopen the claim for service 
connection for a heart disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, the VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated March 2003.  The veteran was told 
of the requirements to establish a successful claim for 
service connection.  He was also advised of his and VA's 
respective duties, and asked to submit relevant information 
and/or evidence in his possession to the RO.  The content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Concerning VA's duty to notify the veteran, in Pelegrini v. 
Principi, the Court of Appeals for Veterans Claims (Court) 
recently held that a notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision by agency of original jurisdiction (AOJ) 
on a claim for VA benefits.  Id.  

In the present case, the rating decision currently on appeal 
was issued in April 2001.  Only after that rating action was 
promulgated did the RO, in a March 2003 letter, provide 
requisite notice to the veteran.  However, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See 38 U.S.C.A § 7261; Conway v. Principi, 
353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  Although the 
section 5103(a) notice provided to the veteran in March 2003 
was deficient as to its timing, this error was nonprejudicial 
because, upon receipt of content-complying notice, the 
veteran did not produce any additional information or 
evidence.  This provides a sound basis for concluding that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice .

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the veteran's note dated December 2002 states that 
he does not have anything else to add to the file about the 
issue.  The RO has in the past obtained the veteran's service 
medical records and private treatment records regarding his 
claim.  There is no indication of additional relevant medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a VA examination or a medical opinion has not 
been provided, but the Board finds that such was not 
necessary to make a decision on the claim because there are 
already medical opinions of record and the evidence does not 
indicate that the heart disorder may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  The Board is aware that Dr. V. Ross Collins has 
provided an opinion, dated December 2001, where he asserted 
that coronary artery disease was known to start in childhood 
and progress over decades, and that he was confident that the 
veteran's coronary artery disease was present when the 
veteran was in his twenties.  However, such statement does 
not provide a causal connection between coronary artery 
disease and service.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent possible.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  Service connection for a chronic 
disease, such as heart disease, may be granted if manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his coronary disorder was incurred 
in service.  Pursuant to 38 U.S.C.A. § 7104, a final decision 
by the Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that when "new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7104, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant, it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2001); see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The legal standard 
of what constitutes "new and material" evidence was amended 
in 2001.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001, and the veteran's claim was filed in 
October 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2003)).
 
The record reflects that the RO found that new and material 
evidence had been presented to reopen the claim for service 
connection for a heart disorder.  The issue of whether new 
and material evidence has been submitted to reopen a 
previously disallowed claim is a material issue.  Before the 
Board may reopen such a claim, there must be a finding by the 
Board that new and material evidence has been presented.  See 
38 U.S.C.A. § 5108; Barnett, 83 F.3d 1380.  In addition, 
38 U.S.C.A. § 7104, requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record."  As such, the Board will herein conduct a 
brief discussion of the reasons and bases for its conclusion 
that new and material evidence has been presented, thereby 
reopening the claim for service connection for a coronary 
disorder.
 
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3. Vet. App. 510 (1992).   Additionally, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.
 
The last final decision was the October 1992 Board decision.  
In that decision, the Board denied the claim for service 
connection for heart disorder.  The Board noted that the 
service medical records were silent for a heart disorder and 
that there was no evidence of manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service.  Additionally, it stated that 
examiners had not attributed the current heart pathology to 
service. 

Since that time, the veteran has brought forth a new private 
medical record that, on the surface, attempts to provide a 
nexus between the veteran's heart disorder and service.  As 
such, the record now includes a new report that bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted since the October 1992 Board decision constitutes 
new and material evidence which is sufficient to reopen the 
claim for service connection for a heart disorder, and the 
claim is reopened.  
 
The veteran is not prejudiced by this determination, as the 
RO reviewed and adjudicated the claim on the merits in the 
August 2002 supplemental statement of the case.  As stated 
above, the veteran was also provided with information on the 
evidence necessary to substantiate his claim for service 
connection on the merits.  Thus, he was given the opportunity 
to argue his case on the merits before the RO, and he is not 
prejudiced in the Board's consideration of his claim on the 
merits.
 
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a heart disorder.  
The evidence shows that from the time of the veteran's 
service until 1986, there has been neither a diagnosis nor 
any evidence of heart problems.  Although he complained of 
chest pain in 1977, work up was normal at that time and no 
cardiovascular disease was found.

The veteran asserts that the stomach ailments he had 
complained of during his time in service and in subsequent 
years were an early manifestation of his heart problems, 
which he asserts began due to his diet while in service.  The 
veteran was hospitalized in April 1970 with a diagnosis of 
psychophysiologic gastrointestional reaction manifested by 
epigastric pain.  He filed a claim for service connection for 
this disorder in April 1970.  The claim was denied in a July 
1970 rating decision.  The veteran appealed the denial, and 
the Board upheld the denial in a March 1971 decision.

To support his claim, the veteran submitted two medical 
letters or statements in May 2002.  To ensure that the 
veteran's concerns have been adequately addressed, each of 
these are separately addressed below.

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.  As is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993). 
 
The veteran submitted a May 2002 letter from a VA physician, 
who states that he has been following the veteran for several 
years, "primarily for advanced coronary artery disease."  
The VA physician states that the veteran

had pains in the chest attributed to 
'indigestion/ heartburn' from the time he 
was in the service.  In 1986 he underwent 
a [coronary artery bypass graft] for 
coronary artery disease following which 
his [symptoms] of 'indigestion/ 
heartburn' resolved.  The physician 
caring for him at that time attributed 
those symptoms to coronary heart disease.

The Board finds that this letter lacks probative medical 
value because it is only a second-hand recitation of the 
veteran's medical history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (Medical opinion based solely on a veteran's 
recitation of his own history, rather than on specific 
references to the veteran's medical and service history is 
not probative).

The veteran has also submitted a letter dated December 2001 
from Dr. V. Ross Collins.  For the same reason as above, the 
part of the letter relating to the veteran's pre-1986 history 
lacks probative medical value.  Nevertheless, assuming, 
without accepting, the conclusions of Dr. Collins, the 
veteran still fails to establish a nexus to service.  Dr. 
Collins writes that coronary artery disease is known to begin 
its progress in childhood.  He adds that he is "confident" 
that the veteran's coronary artery disease was present when 
the veteran was in his twenties.  Neither of these assertions 
by Dr. Collins establishes that the veteran's heart disease 
was incurred in or aggravated by service.  To the contrary, 
attesting that the coronary disease may have originated in 
childhood counters the veteran's claim that a heart disorder 
was incurred in service.  Dr. Collin's statement is further 
rebutted by the negative cardiovascular work up, including an 
electrocardiogram (EKG), in 1977.  At that time, it was 
determined that the veteran was suffering only from 
musculoskeletal pain.

The earlier evidence includes a February 2001 letter by Dr. 
Thomas McConnon, where the doctor states that he has not seen 
the veteran since 1996.  The doctor writes:

In summary, this gentleman would like me 
to state that his reflux and heartburn 
that he had in 1967 was a manifestation 
of coronary disease. 

Unfortunately, I do not feel that I can 
comment very intelligently on that, not 
having seen him at that time, and the 
fact that it was a full 20-some years 
later before he had bypass grafting done 
in 1986.  Following that surgery he did 
have multiple visits for reflux and 
esophageal problems.  This would seem to 
indicate that there is not much 
correlation between those symptoms and 
his heart disease as they seem to occur 
separately in time.  

The veteran also submitted a December 1991 letter from Dr. 
Gail P. Brayden, who wrote the following:

It is my impression that [the veteran] is 
stable status post coronary artery bypass 
grafting.  I have not recommended further 
cardiac diagnostic evaluation or therapy 
at this time.  I have advised him that I 
could not support his claim against the 
military regarding heart disease since 
1968 since there appears to be no 
objective evidence of heart disease since 
that time.  He really had symptoms which 
disappeared with bypass surgery, but may 
have been on some other basis.

The opinions of Drs. Brayden and McConnon indicating that the 
veteran's heart disease is not related to service have 
greater probative value because they directly address the 
issue of a nexus between the veteran's heart disorder and his 
service based on their medical knowledge and observations.  
By contrast, neither the December 2001 (Dr. Collins) nor the 
May 2002 (VA physician) medical statements establish a 
medical link between the post-service heart disorder and 
service, to include manifestations of such to a comparable 
degree within one year following the veteran's discharge from 
service. 

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for a heart disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened.  To 
this extent only, the claim is allowed.

Service connection for a heart disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



